                      UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
                           GREEN BAY DIVISION

FARRAH MARQUETTE,
individually and on behalf of
all others similarly situated,

             Plaintiffs,                      CASE NO. 18-CV-1719

       v.

OSHKOSH DEFENSE, LLC,

             Defendant.


                COLLECTIVE AND CLASS ACTION COMPLAINT


                           PRELIMINARY STATEMENT

       1.    This is a collective and class action brought by Plaintiff Farrah

Marquette, individually and on behalf of the members of the proposed classes

identified below. Plaintiff and the putative class members are, or were, hourly

employees of Defendant Oshkosh Defense, LLC (hereinafter “Oshkosh Defense”) at

times since October 30, 2015. Oshkosh Defense has a common policy and practice of

impermissibly rounding the start and end times of its hourly employees’ work hours

so as to deny such employees for compensation for all hours worked. As a result,

Oshkosh Defense has denied Plaintiff Marquette and the putative class members of

overtime pay in violation of the Fair Labor Standards Act of 1938, as amended

(“FLSA”) as well as overtime pay and agreed-upon wages in violation of Wisconsin

law.




        Case 1:18-cv-01719-WCG Filed 10/30/18 Page 1 of 16 Document 1
      2.     Oshkosh Defense specializes in tactical vehicle manufacturing out of

its principal office located in Oshkosh, Wisconsin.

      3.     Plaintiff Farrah Marquette brings this action, individually and on

behalf of other similarly situated current and former hourly employees, as a

collective action pursuant to the Fair Labor Standards Act of 1938, as amended,

(“FLSA”) for the purpose of obtaining relief under the FLSA for unpaid overtime

compensation, liquidated damages, costs, attorneys’ fees, and/or any such other

relief the Court may deem appropriate. Plaintiff Farrah Marquette also brings this

action pursuant to FED. R. CIV. P. 23 for purposes of obtaining relief under

Wisconsin’s wage laws for unpaid overtime compensation, unpaid agreed-upon

wages, civil penalties, costs, attorneys’ fees, declaratory and/or injunctive relief,

and/or any such other relief the Court may deem appropriate.

                            JURISDICTION AND VENUE

      4.     This Court has original jurisdiction to hear this complaint and to

adjudicate the claims stated herein under 28 U.S.C. §1331, this action being

brought under the FLSA, 29 U.S.C. §201, et seq.

      5.     The Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. §1367, as they are so related in this action within such

original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.

      6.     Venue is proper pursuant to 28 U.S.C. §1391(b) and (c) in the U.S.

District Court for the Eastern District of Wisconsin because a substantial part of




        Case 1:18-cv-01719-WCG Filed 10/30/18 Page 2 of 16 Document 1
the events or omissions giving rise to the claim occurred within the district and

Defendant Oshkosh Defense has substantial and systematic contacts in this district.

                                      PARTIES

      7.     Defendant Oshkosh Defense is a Wisconsin Limited Liability Company

with a principal place of business located in Oshkosh, Wisconsin. Oshkosh Defense’s

registered agent for service of process in the State of Wisconsin is C T Corporation

System located in Madison, Wisconsin.

      8.     Plaintiff Farrah Marquette is an adult resident of Winnebago County

in the State of Wisconsin. Plaintiff Marquette is a current employee of Oshkosh

Defense who has worked as a Laborer, Welder, and/or Press Break Operator since

on or around May 1, 2007. Marquette’s Notice of Consent to Join this collective

action pursuant to 29 U.S.C. § 216(b) is attached as Exhibit A of this Complaint and

is incorporated herein.

      9.     Plaintiff Marquette brings this action individually and on behalf of the

Collective Rounding Class as authorized under the FLSA, 29 U.S.C. § 216(b). The

Collective Rounding Class is defined as follows:

             All persons who are or have been employed by Oshkosh
             Defense at its Oshkosh, Wisconsin location and who were
             paid on an hourly basis at any time since October 30,
             2015.

      10.    Plaintiff Marquette brings this action individually and on behalf of the

Wisconsin Rounding Class pursuant to FED. R. CIV. P. 23. The Wisconsin Rounding

Class is defined as follows:




        Case 1:18-cv-01719-WCG Filed 10/30/18 Page 3 of 16 Document 1
             All persons who are or have been employed by Oshkosh
             Defense at its Oshkosh, Wisconsin location and who were
             paid on an hourly basis at any time since October 30,
             2016.

                            GENERAL ALLEGATIONS

      11.    Plaintiff Marquette and the Collective Rounding Class work, or have

worked, for Oshkosh Defense as hourly employees at Oshkosh Defense’s Oshkosh,

Wisconsin location at times since October 30, 2015.

      12.    Plaintiff Marquette and the Wisconsin Rounding Class work, or have

worked, for Oshkosh Defense as hourly employees at Oshkosh Defense’s Oshkosh,

Wisconsin location at times since October 30, 2016.

      13.    Oshkosh Defense specializes in tactical vehicle manufacturing out of

its principal office located in Oshkosh, Wisconsin.

      14.    Since October 30, 2015, Plaintiff Marquette, the Collective Rounding

Class, and the Wisconsin Rounding Class have been paid on an hourly basis for

their work at Oshkosh Defense’s Oshkosh, Wisconsin facility.

      15.    Since October 30, 2016, Oshkosh Defense, Plaintiff Marquette, and the

Wisconsin Rounding Class have agreed to specific hourly rates which were to be

paid to Plaintiff Marquette and the Wisconsin Rounding Class in exchange for their

hours worked under forty in a workweek for Oshkosh Defense.

      16.    Since October 30, 2015, Oshkosh Defense has implemented a time

clock rounding policy applicable to Plaintiff Marquette, the Wisconsin Rounding

Class, and the Collective Rounding Class where hourly employees’ start and end

times for their shifts were rounded in fifteen minute increments.




        Case 1:18-cv-01719-WCG Filed 10/30/18 Page 4 of 16 Document 1
       17.   Under Oshkosh Defense’s time clock rounding policy, Oshkosh Defense

rounded its employees end times to 15-minute intervals, but not to the nearest 15-

minute interval despite the fact that employees performed compensable work

during the period of time which was rounded.

       18.   As an example, under Oshkosh Defense’s impermissible time clock

rounding policy, if an employee punched in 5:50 a.m., Oshkosh Defense would round

up to 6:00 a.m.

       19.   Likewise, under Oshkosh Defense’s impermissible time clock rounding

policy, if an employee punched out at 2:44 p.m., Oshkosh Defense would round

down to 2:30 p.m.

       20.   Furthermore, under Oshkosh Defense’s impermissible time clock

rounding policy, if an employee’s shift ended at 2:30 p.m., and the employee

continued performing compensable work past the end of their shift, Oshkosh

Defense would not pay an employee overtime unless that employee reached 2:45

p.m.

       21.   Since October 30, 2015, Oshkosh Defense has suffered or permitted

Plaintiff Marquette to regularly work more than forty hours during workweeks in

which Oshkosh Defense applied its time clock rounding policy.

       22.   Since October 30, 2015, Oshkosh Defense has suffered or permitted the

Collective Rounding Class and the Wisconsin Rounding Class to work more than

forty hours during workweeks in which Oshkosh Defense applied its time clock

rounding policy.




        Case 1:18-cv-01719-WCG Filed 10/30/18 Page 5 of 16 Document 1
      23.    As a result of applying this time clock rounding policy, Oshkosh

Defense improperly denied Plaintiff Marquette, the Wisconsin Rounding Class, and

the Collective Rounding Class of compensation at one and one-half times their

respective regular rates for hours worked in excess of forty in many workweeks

since October 30, 2015.

      24.    Since October 30, 2016, Oshkosh Defense’s application of its time clock

rounding policy resulted in employees, including Plaintiff Marquette and the

Wisconsin Rounding Class, being suffered or permitted to perform work for

Oshkosh Defense without compensation at their agreed-upon hourly rates.

      25.    Oshkosh Defense’s impermissible time clock rounding policy

consistently operated to the disadvantage of Oshkosh Defense’s employees.

      26.    On information and belief, Oshkosh Defense has not maintained

complete and accurate time records for Plaintiff Marquette, the Wisconsin Rounding

Class, or the Collective Rounding Class since October 30, 2015.

      27.    Oshkosh Defense’s conduct, as set forth in this complaint, was willful

and in bad faith, and has caused significant damages to Plaintiff Marquette, the

Wisconsin Rounding Class, and the Collective Rounding Class.

            COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

      28.    Plaintiff Marquette and the Collective Rounding Class are and have

been similarly situated, have and have had substantially similar pay provisions,

and are and have been subject to Oshkosh Defense’s decisions, policies, plans and

programs, practices, procedures, protocols, routines, and rules willfully failing and




        Case 1:18-cv-01719-WCG Filed 10/30/18 Page 6 of 16 Document 1
refusing to compensate them for each hour worked including overtime

compensation. The claims of Plaintiff Marquette as stated herein are the same as

those of the Collective Rounding Class.

      29.    Plaintiff Marquette and the Collective Rounding Class seek relief on a

collective basis challenging, among other FLSA violations, Oshkosh Defense’s

practice of failing to accurately record all hours worked and failing to pay employees

for all hours worked, including overtime compensation.

      30.    The FLSA Section 216(b) Collective Rounding Class’ members are

readily ascertainable. For purpose of notice and other reasons related to this action,

their names, phone numbers, and addresses are readily available from Oshkosh

Defense. Notice can be provided to the Collective Rounding Class via first class mail

to the last address known to Oshkosh Defense and through posting at Oshkosh

Defense’s facility in areas where postings are normally made.

                  RULE 23 CLASS ALLEGATIONS – WISCONSIN

      31.    Plaintiff Marquette brings her Wisconsin state law claims, pursuant to

Wisconsin wage laws, under FED. R. CIV. P. 23 on behalf of the Wisconsin Rounding

Class for violations occurring on or after October 30, 2016 (the “Wisconsin Rounding

Class Period”).

      32.    The proposed Wisconsin Rounding Class’ members are so numerous

that joinder of all members is impracticable, and more importantly the disposition

of their claims as a class will benefit the parties and the Court. Although the precise

number of such persons is unknown, and the facts on which the calculation of that




        Case 1:18-cv-01719-WCG Filed 10/30/18 Page 7 of 16 Document 1
number are presently within the sole control of Oshkosh Defense, upon information

and belief, there are over 40 members in the Wisconsin Rounding Class.

      33.    Plaintiff Marquette’s claims are typical of those claims that could be

alleged by any member of the Wisconsin Rounding Class, and the relief sought is

typical of the relief that would be sought by each member of the Wisconsin

Rounding Class in separate actions. The alleged claims arise out of the same

corporate practice and/or policy of Oshkosh Defense and Oshkosh Defense benefited

from the same type of unfair and/or wrongful acts as to each member of the

respective Wisconsin Rounding Class. Plaintiff Marquette and the other members of

the Wisconsin Rounding Class sustained similar losses, injuries, and damages

arising from the same unlawful policies, practices, and procedures.

      34.    Plaintiff Marquette is able to fairly and adequately protect the

interests of the Wisconsin Rounding Class, has no interests antagonistic to the

Wisconsin Rounding Class, and has retained counsel experienced in complex wage

and hour class action litigation.

      35.    There are questions of fact and law common to the Wisconsin

Rounding Class that predominate over any questions affecting only individual

members. The questions of law and fact common to the class arising from Oshkosh

Defense’s actions include, without limitation, the following:

      a) Whether Oshkosh Defense’s rounding policy violated Wisconsin’s wage
         laws;

      b) Whether Oshkosh Defense failed to maintain true and accurate records
         for all hours worked by Marquette and the Wisconsin Rounding Class as
         required by Wisconsin Law;




        Case 1:18-cv-01719-WCG Filed 10/30/18 Page 8 of 16 Document 1
      c) Whether Oshkosh Defense failed to pay the Wisconsin Rounding Class for
         all work Oshkosh Defense suffered or permitted them to perform; and

      d) The nature and extent of class-wide injury and the measure of damages
         for the injury.

      36.     A class action is superior to any other available methods for the fair

and efficient adjudication of the controversy, particularly in the context of wage and

hour litigation where individual plaintiffs lack the financial resources to vigorously

prosecute separate lawsuits in federal court against a corporate defendant,

particularly those plaintiffs with relatively small claims.

      37.     The questions set forth above predominate over any questions that

affect only individual persons, and a class action is superior with respect to

considerations of consistency, economy, efficiency, fairness, and equity, to other

available methods for the fair and efficient adjudication of the claims.

                              FIRST CLAIM FOR RELIEF
            Violations of the Fair Labor Standards Act of 1938 as Amended

      38.     Plaintiff Marquette, individually and on behalf of the Collective

Rounding Class, reasserts and incorporates by reference all preceding paragraphs

as if restated herein.

      39.     Since October 30, 2015, Plaintiff Marquette and the Collective

Rounding Class have been entitled to the rights, protections, and benefits provided

under the FLSA, 29 U.S.C. §201 et. seq.

      40.     Since October 30, 2015, Oshkosh Defense has been and continues to be

an enterprise engaged in commerce within the meaning of 29 U.S.C. §203(s)(1).




        Case 1:18-cv-01719-WCG Filed 10/30/18 Page 9 of 16 Document 1
      41.    Since October 30, 2015, Plaintiff Marquette and the members of the

Collective Rounding Class have been employees within the meaning of 29 U.S.C.

§ 203(e).

      42.    Since October 30, 2015, Oshkosh Defense has been an employer of

Plaintiff Marquette and the Collective Rounding Class as provided under 29 U.S.C.

§ 203(d).

      43.    Since October 30, 2015, Oshkosh Defense has violated the FLSA by

failing to pay overtime compensation due to Plaintiff Marquette and the Collective

Rounding Class for each hour worked in excess of forty hours in any given

workweek.

      44.    Plaintiff Marquette and the Collective Rounding Class are entitled to

damages equal to mandated overtime premium pay for all hours worked within the

three years prior to the filing of this Complaint, plus periods of equitable tolling

because Oshkosh Defense acted willfully and knew or showed reckless disregard for

whether its conduct was prohibited by the FLSA.

      45.    Oshkosh Defense’s failure to properly compensate Plaintiff Marquette

and the Collective Rounding Class and failure to properly record all compensable

work time was willfully perpetrated and Plaintiff Marquette and the Collective

Rounding Class are therefore entitled to recover an award of liquidated damages in

an amount equal to the amount of unpaid overtime premium pay described above

pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b).




       Case 1:18-cv-01719-WCG Filed 10/30/18 Page 10 of 16 Document 1
      46.    Alternatively, should the Court find that Oshkosh Defense did not act

willfully in failing to pay minimum and overtime premium wages, Plaintiff

Marquette and the Collective Overtime Class are entitled to an award of pre-

judgment interest at the applicable legal rate.

      47.    Pursuant to FLSA, 29 U.S.C. §216(b), successful Plaintiffs are entitled

to reimbursement of the costs and attorneys’ fees expended in successfully

prosecuting an action for unpaid minimum wages and overtime wages.

                          SECOND CLAIM FOR RELIEF
      Violation of Wisconsin Law – Unpaid Agreed-Upon Wages and Overtime

      48.    Plaintiff Marquette, individually and on behalf of the Wisconsin

Rounding Class, re-alleges and incorporates by reference all preceding paragraphs

as restated herein.

      49.    Since October 30, 2016, Plaintiff Marquette and the Wisconsin

Rounding Class were employees within the meaning of Wis. Stat. §§ 109.01 et seq.

      50.    Since October 30, 2016, Plaintiff Marquette and the Wisconsin

Rounding Class were employees within the meaning of Wis. Stat. §§ 103.001 et seq.

      51.    Since October 30, 2016, Plaintiff Marquette and the Wisconsin

Rounding Class were employees within the meaning of Wis. Stat. §§ 104.01 et seq.

      52.    Since October 30, 2016, Plaintiff Marquette and the Wisconsin

Rounding Class were employees within the meaning of Wis. Admin. Code §§ DWD

272.001 et seq.




       Case 1:18-cv-01719-WCG Filed 10/30/18 Page 11 of 16 Document 1
      53.    Since October 30, 2016, Plaintiff Marquette and the Wisconsin

Rounding Class were employees within the meaning of Wis. Admin. Code §§ DWD

274.01 et seq.

      54.    Since October 30, 2016, Oshkosh Defense was an employer within the

meaning of Wis. Stat. §§ 109.01 et seq.

      55.    Since October 30, 2016, Oshkosh Defense was an employer within the

meaning of Wis. Stat. §§ 103.001 et seq.

      56.    Since October 30, 2016, Oshkosh Defense was an employer within the

meaning of Wis. Stat. §§ 104.01 et seq.

      57.    Since October 30, 2016, Oshkosh Defense was an employer within the

meaning of Wis. Admin. Code §§ DWD 272.001 et seq.

      58.    Since October 30, 2016, Oshkosh Defense was an employer within the

meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

      59.    Since October 30, 2016, Oshkosh Defense has employed, and/or

continues to employ Plaintiff Marquette and the Wisconsin Rounding Class within

the meaning of Wis. Stat. §§ 109.01 et seq.

      60.    Since October 30, 2016, Oshkosh Defense has employed, and/or

continues to employ Plaintiff Marquette and the Wisconsin Rounding Class within

the meaning of Wis. Stat. §§ 103.001 et seq.

      61.    Since October 30, 2016, Oshkosh Defense has employed, and/or

continues to employ Plaintiff Marquette and the Wisconsin Rounding Class within

the meaning of Wis. Stat. §§ 104.01 et seq.




       Case 1:18-cv-01719-WCG Filed 10/30/18 Page 12 of 16 Document 1
      62.    Since October 30, 2016, Oshkosh Defense has employed, and/or

continues to employ Plaintiff Marquette and the Wisconsin Rounding Class within

the meaning of Wis. Admin. Code §§ DWD 272.001 et seq.

      63.    Since October 30, 2016, Oshkosh Defense has employed, and/or

continues to employ Plaintiff Marquette and the Wisconsin Rounding Class within

the meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

      64.    Since October 30, 2016, Plaintiff Marquette and the Wisconsin

Rounding Class regularly performed activities that were an integral and

indispensable part of the employees’ principal activities without receiving

compensation for these activities.

      65.    Since October 30, 2016, Oshkosh Defense had, and continues to have,

common policies, programs, practices, procedures, protocols, routines, and rules of

willfully failing to properly pay the Wisconsin Rounding Class minimum wages and

agreed-upon wages for all hours worked.

      66.    Since October 30, 2016, Oshkosh Defense had, and continues to have,

common policies, programs, practices, procedures, protocols, routines, and rules of

willfully failing to properly pay the Wisconsin Rounding Class overtime wages for

all hours worked in excess of forty hours in a given workweek.

      67.    Wis. Stat. §109.03 requires payment of all wages earned by the

employee to a day not more than 31 days prior to the date of payment.




       Case 1:18-cv-01719-WCG Filed 10/30/18 Page 13 of 16 Document 1
      68.    The foregoing conduct, as alleged above, constitutes continuing, willful

violations of Wisconsin’s law requiring the payment of minimum, overtime, and

agreed upon wages.

      69.    As set forth above, Plaintiff Marquette and the Rounding Class have

sustained losses in their compensation as a proximate result of Oshkosh Defense’s

violations. Accordingly, Plaintiff Marquette, individually and on behalf of the

Wisconsin Rounding Class, seeks damages in the amount of their respective unpaid

compensation, injunctive relief requiring Oshkosh Defense to cease and desist from

its violations of the Wisconsin laws described herein and to comply with them, and

such other legal and equitable relief as the Court deems just and proper.

      70.    Under Wis. Stat. §109.11, Plaintiff Marquette and the Wisconsin

Rounding Class may be entitled to liquidated damages equal and up to fifty percent

of their unpaid wages.

      71.    Plaintiff Marquette, individually and on behalf of the Wisconsin

Rounding Class, seeks recovery of attorneys’ fees and the costs of this action to be

paid by Oshkosh Defense, pursuant to the Wisconsin law.

                              REQUEST FOR RELIEF

      WHEREFORE, Plaintiff Marquette, individually and on behalf of all

members of the Collective Rounding Class and the Wisconsin Rounding Class

hereby requests the following relief:

       a) At the earliest time possible, an order designating this action as a
          collective action on behalf of the Collective Rounding Class and allowing
          issuance of notices pursuant to 29 U.S.C. §216(b) to all similarly-situated
          individuals;




       Case 1:18-cv-01719-WCG Filed 10/30/18 Page 14 of 16 Document 1
       b) At the earliest time possible, an order certifying this action as a FED. R.
          CIV. P. 23 class action on behalf of the proposed Wisconsin Rounding
          Class;

       c) At the earliest time possible, an Order appointing Hawks Quindel, S.C. as
          class counsel pursuant to FED. R. CIV. P. 23;

       d) An order designating Plaintiff Farrah Marquette as the Named Plaintiff
          and as representative of the Wisconsin Rounding Class set forth herein;

       e) Leave to add additional Plaintiffs by motion, the filing of written consent
          forms, or any other method approved by the Court;

       f) Issuance of an Order, pursuant to the Declaratory Judgment Act, 28
          U.S.C. §§2201-2202, declaring Oshkosh Defense’s actions as described in
          the Complaint as unlawful and in violation of Wisconsin Law and
          applicable regulations;

       g) An Order finding that Oshkosh Defense violated the FLSA and Wisconsin
          wage and hour law;

       h) An Order finding that these violations are willful;

       i) Judgement against Oshkosh Defense in the amount equal to the
          Plaintiff’s, the Collective Rounding Class’, and the Wisconsin Rounding
          Class’ unpaid wages at the applicable minimum wage, agreed-upon wage,
          overtime premium rates;

       j) An award in the amount of all liquidated damages and civil penalties as
          provided under Wisconsin Law and the FLSA;

       k) An award in the amount of all costs and attorney’s fees incurred
          prosecuting these claims as well as pre-judgment and post-judgement
          interest; and

       l) Such further relief as the Court deems just and equitable.


Dated this 30th day of October, 2018.




       Case 1:18-cv-01719-WCG Filed 10/30/18 Page 15 of 16 Document 1
                            Respectfully submitted,

                            HAWKS QUINDEL S.C.
                            Attorneys for Plaintiffs


                         By: s/ Summer H. Murshid
                            Larry A. Johnson, SBN 1056619
                            Summer H. Murshid, SBN 1075404
                            Timothy P. Maynard, SBN 1080953
                            Hawks Quindel, S.C.
                            222 East Erie Street, Suite 210
                            PO Box 442
                            Milwaukee, WI 53201-0442
                            Telephone: 414-271-8650
                            Fax: 414-271-8442
                            Email:      ljohnson@hq-law.com
                                        smurshid@hq-law.com
                                        tmaynard@hq-law.com




Case 1:18-cv-01719-WCG Filed 10/30/18 Page 16 of 16 Document 1
